    Case 17-30809-KCF          Doc 170     Filed 11/20/19 Entered 11/21/19 11:52:18              Desc Main
                                          Document      Page 1 of 5


     McDonnell Crowley, LLC
     115 Maple Avenue
     Red Bank, NJ 07701
     (732) 383-7233                                                          Order Filed on November 20, 2019
                                                                                          by Clerk
     bcrowley@mchfirm.com                                                         U.S. Bankruptcy Court
     Brian T. Crowley                                                              District of New Jersey

     Counsel to John M. McDonnell,
     Chapter 7 Trustee

                                UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF NEW JERSEY

      In re:
                                                      Case No. 17-30809 (KCF)
      MARVIN MICHAEL JONES,
                                                      Honorable Kathryn C. Ferguson
                              Debtor.
                                                      Chapter 7

               ORDER GRANTING RELIEF SOUGHT IN CHAPTER 7 TRUSTEE’S
               MOTION SEEKING ENTRY OF AN ORDER APPROVING THE SALE
               OF THE ESTATE’S INTEREST IN CERTAIN REAL PROPERTY AT 3
               OLIVIA WAY JACKSON, NEW JERSEY 08527 TO ARLENE
               TERRANOVA AND FRANK SCERBO , FREE AND CLEAR OF ALL
               LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES, PURSUANT TO
               11 U.S.C. §§ 105(a), 323(a) AND 363(b), (f), AND (m), AND 541; WAIVING
               THE FOURTEEN DAY STAY PROVIDED BY F.R.B.P. 6004; AND
               GRANTING RELATED RELIEF____________________________________

               The relief set forth on the following pages, numbered two (2) through five (5), is hereby

     ORDERED.




DATED: November 20, 2019
Case 17-30809-KCF                  Doc 170        Filed 11/20/19 Entered 11/21/19 11:52:18                                Desc Main
                                                 Document      Page 2 of 5
 (Page 2)

 Debtors:             Marvin Michael Jones
 Case No.:            17-30809 (KCF)

 Caption of Order: Order Granting relief sought in Chapter 7 Trustee’s Motion Seeking Entry of an Order Approving the Sale of
                   the Estate’s Interest in Certain Real Property at 3 Olivia Way Jackson, New Jersey 08527 to Arlene
                   Terranova and Frank Scerbo, Free and Clear of All Liens, Claims, Interests, and Encumbrances, Pursuant to
                   11 U.S.C. §§ 105(a), 323(a) and 363(b), (f), and (m), and 541; Waiving the Fourteen Day Stay Provided By
                   F.R.B.P. 6004; and Granting Related Relief


             UPON the Motion1 of John M. McDonnell, the chapter 7 trustee (the “Trustee”) for the

 estate of Marvin Michael Jones, the chapter 7 debtor (the “Debtor”), by and through his counsel,

 McDonnell Crowley, LLC, and the verified application (the “Application”) filed in support of

 the Motion, seeking entry of an order (i) authorizing the sale of the estate’s interest in certain real

 property located at 3 Olivia Way Jackson, New Jersey 08527 (the “Jackson Property”) to Arlene

 Terranova and Frank Scerbo (the “Buyers”), the proposed buyers, free and clear of all liens,

 claims, interests, and encumbrances, of the estate’s interest in the Jackson Property, (ii) granting

 related relief all pursuant to sections 105(a), 323(a), 363(b), (f), and (m), and 541(a) of title 11 of

 the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), and Rules 2002 and

 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and (iii) granting

 related relief; and the Court finding that (i) it has jurisdiction over the matters raised in the

 Motion, pursuant to 28 U.S.C. §§ 157 and 1334, (ii) this is a core proceeding pursuant to 28

 U.S.C. § 157(b)(2), (iii) the relief requested in the Motion is in the best interests of the Debtor’s

 estate and its creditors, (iv) adequate notice of the Motion and the hearing thereon has been given

 and that no other or further notice is necessary, and (v) upon the record herein, after due

 deliberation thereon, good and sufficient cause exists for the granting of the relief as set forth

 herein;

             IT IS HEREBY ORDERED that:

             1.     The Trustee’s Motion be and hereby is granted in its entirety.


 1   Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the Application.
Case 17-30809-KCF                   Doc 170         Filed 11/20/19 Entered 11/21/19 11:52:18                   Desc Main
                                                   Document      Page 3 of 5
 (Page 3)

 Debtors:               Marvin Michael Jones
 Case No.:              17-30809 (KCF)

 Caption of Order: Order Granting relief sought in Chapter 7 Trustee’s Motion Seeking Entry of an Order Approving the Sale of
                   the Estate’s Interest in Certain Real Property at 3 Olivia Way Jackson, New Jersey 08527 to Arlene
                   Terranova and Frank Scerbo, Free and Clear of All Liens, Claims, Interests, and Encumbrances, Pursuant to
                   11 U.S.C. §§ 105(a), 323(a) and 363(b), (f), and (m), and 541; Waiving the Fourteen Day Stay Provided By
                   F.R.B.P. 6004; and Granting Related Relief


             2.      The agreement of sale, addendums and attached documents (collectively, the

 “Agreement of Sale”), attached to the Application as Exhibit “A”, be and hereby is approved in

 its entirety.

             3.      The Trustee be and hereby is authorized to sell the estate’s interest in the Jackson

 Property to Buyers, for the aggregate sum of $380,0002 less $5,000 as a concession to the Buyers

 for the entire the Jackson Property, free and clear of all liens, claims, interests, and

 encumbrances, pursuant to section 363(b), (f) and (m) of the Bankruptcy Code (the “Sale”).

             4.      The Trustee is selling the estate’s interest in the Jackson Property is “AS IS” and

 “WHERE IS” with no representations and/or warranties, including, but not limited to, any

 representation of any kind as to the condition or title.

             5.      The Sale as set forth above shall be defined as the “Transaction” herein.

             6.      The stay provisions under Bankruptcy Rule 6004 be and hereby are waived and

 therefore not applicable to this Sale.

             7.      The Trustee is authorized to execute any and all documents necessary to effectuate

 the Transaction set forth herein, including, without limitation, a trustee’s deed to convey the

 estate’s interest in the Jackson Property.

             8.      The Buyers are deemed to be good faith purchasers pursuant to 11 U.S.C. § 363(m).

             9.      The Transaction was negotiated, proposed, and entered into by the parties without

 collusion, in good faith, and arms-length bargaining position.


 2   This sale amount reflects the entire gross sale price of the Jackson Property.
Case 17-30809-KCF              Doc 170        Filed 11/20/19 Entered 11/21/19 11:52:18                         Desc Main
                                             Document      Page 4 of 5
 (Page 4)

 Debtors:           Marvin Michael Jones
 Case No.:          17-30809 (KCF)

 Caption of Order: Order Granting relief sought in Chapter 7 Trustee’s Motion Seeking Entry of an Order Approving the Sale of
                   the Estate’s Interest in Certain Real Property at 3 Olivia Way Jackson, New Jersey 08527 to Arlene
                   Terranova and Frank Scerbo, Free and Clear of All Liens, Claims, Interests, and Encumbrances, Pursuant to
                   11 U.S.C. §§ 105(a), 323(a) and 363(b), (f), and (m), and 541; Waiving the Fourteen Day Stay Provided By
                   F.R.B.P. 6004; and Granting Related Relief


             10.   The sale of the estate’s interest in the Jackson Property is in the best interests of the

 creditors and the estate.

             11.   The closing shall take place in accordance with the terms of the Agreement of Sale.

             12.   At the closing of the Sale, the Trustee shall make payment of all necessary closing

 costs, the realtors commission, taxes, and fees allocable and in connection with the Sale from the

 gross sale proceeds. It is hereby recognized that the Trustee will direct the real estate closing

 agent, at the time of closing, to forward the outstanding amount of monies owed, pursuant to a

 valid payoff, to satisfy the mortgage held on the Jackson Property by SN Servicing Corporation

 as Servicer for US Bank Trust National Association, as Trustee of the Lodge Series III Trust.

             13.   At closing of the Sale, all valid liens, claims or encumbrances against the Jackson

 Property shall attach to the proceeds of the Sale.

             14.   The Debtor and the Non-Debtor Co-Owner are directed to cooperate with the

 Trustee and to execute any and all documents necessary to effectuate the sale to the Buyers.

             15.   The Trustee will serve this Order on the Buyers, the United States Trustee’s Office,

 counsel to the Debtor and all parties who have filed a notice of appearance in this case, within

 seven (7) days of the entry of this Order.

             16.   The Debtor, the Non-Debtor Co-Owner, the Non-Tenant Insider, certain family

 members of the Debtor who may have or maybe be living at the Jackson Property, any other

 parties living at the Jackson Property shall leave the property in “broom clean” condition on the

 closing date.
Case 17-30809-KCF              Doc 170        Filed 11/20/19 Entered 11/21/19 11:52:18                         Desc Main
                                             Document      Page 5 of 5
 (Page 5)

 Debtors:           Marvin Michael Jones
 Case No.:          17-30809 (KCF)

 Caption of Order: Order Granting relief sought in Chapter 7 Trustee’s Motion Seeking Entry of an Order Approving the Sale of
                   the Estate’s Interest in Certain Real Property at 3 Olivia Way Jackson, New Jersey 08527 to Arlene
                   Terranova and Frank Scerbo, Free and Clear of All Liens, Claims, Interests, and Encumbrances, Pursuant to
                   11 U.S.C. §§ 105(a), 323(a) and 363(b), (f), and (m), and 541; Waiving the Fourteen Day Stay Provided By
                   F.R.B.P. 6004; and Granting Related Relief


             17.   The Debtor, the Non-Debtor Co-Owner, the Non-Tenant Insider, and any other

 parties living at the Jackson Property shall remove their personal assets and belongings before

 the closing date.

             18.   The Debtor, the Non-Debtor Co-Owner, the Non-Tenant Insider, and any other

 parties living at the Jackson Property shall vacate the Jackson Property before the closing date.

             19.   The closing of title shall take place within sixty (60) days of the entering of this

 Order.

             20.   Upon the closing, the Buyers are authorized to discard and destroy any personal

 property remaining at the Jackson Property, with such personal property being deemed

 abandoned.

             21.   The Court shall retain exclusive jurisdiction with respect to any and all issues

 relating to the enforcement of this Order.
